DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,608,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the present invention is generic with respect to the patented claim 1 of the US Patent No. 10,608,133.  A species claim anticipates a generic claim; therefore, the patented claim anticipates the examined claim.  See MPEP 806.04 (i).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claims 2, 11 and 17 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any particular metallization coverage, it should be clearly recited.  There is no definition and/or guidance in the specification as originally filed as to what extent “essentially” covers (See MPEP 2173.05b “Approximations”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivna (2014/0087542).
Re claim 2, Grivna disclose a plurality of physically separated sub-cells (12/14/16) formed upon singulation of a silicon substrate of a photovoltaic solar cell, the plurality of physically separated sub-cells comprising a scribe portion (28/29) between pairs of ones of the singulated and physically separated sub-cells, wherein the scribe 
Re claim 9, Grivna discloses wherein the metallization structure is a continuous metallization structure (27) (Fig. 4).
Re claim 24, Grivna discloses wherein the metallization structure (27) covers an entirety of the scribe portion between the pairs of the ones of the plurality of singulated and physically separated sub-cells (Fig. 4).

Allowable Subject Matter
Claims 3-8, 10, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein the metallization structure comprises a metal foil., as called for in claim 3;
wherein the metallization structure comprises an aluminum foil., as called for in claim 4; 
wherein the metallization structure comprises a plated meta, as called for in claim 5;
wherein the metallization structure comprises a ribbon, as called for in claim 6.
wherein the plurality of singulated and physically separated sub-cells is a plurality of in-parallel diodes, in-series diodes, or a combination thereof, as called in claim 7.
wherein the silicon substrate comprises a bulk monocrystalline silicon substrate, as called in claim 8.
wherein each of the scribe portions comprises a curved surface, as called in claim 10, 
wherein the metallization structure has a strain relief feature therein, the strain relief feature over a portion of the scribe, as called in claim 22.
wherein the strain relief feature comprises and opening, as called in claim 23.


Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
the scribe portion disposed partially into the metallization structure in combination with the remaining limitations called for in claim 11.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11. Therefore, claim 11 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 12-16 are also allowed as they depend from an allowed base claim.
With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a damage buffer portion disposed on the metallization structure and between pairs of ones of the singulated and physically separated sub-cells, wherein the scribe portion disposed on the damage buffer portion in combination with the remaining limitations called for in claim 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claim 18-21 is also allowed as it depends from an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829          
April 22, 2021